                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                             HAMMOND DIVISION AT LAFAYETTE

 MYRON MOREHOUSE and AMY
 MOREHOUSE,

                        Plaintiffs,

                        v.                                  CAUSE NO.: 4:16-CV-4-TLS

 FLUOR ENTERPRISES, INC., ECOA
 INDUSTRIAL PRODUCTS, INC., and
 ALOCA, INC.,

                       Defendants.

                                      OPINION AND ORDER

       This matter is before the Court sua sponte. The Court must continuously police its subject

matter jurisdiction. Hay v. Ind. State Bd. of Tax Comm’rs, 312 F.3d 876, 879 (7th Cir. 2002).

       The Complaint alleges that the Court’s original subject matter jurisdiction is based on

diversity of citizenship under 28 U.S.C. § 1332. (Compl. ¶ 5, ECF No. 1.) Diversity jurisdiction

exists when the parties to an action on each side are citizens of different states, with no defendant

a citizen of the same state as any plaintiff, and the amount in controversy exceeds $75,000. See

28 U.S.C. § 1332(a)(1). As the parties seeking to invoke this Court’s jurisdiction, the Plaintiffs

bear the burden of demonstrating that the jurisdictional requirements have been met. Hertz Corp.

v. Friend, 559 U.S. 77, 96 (2010); Smart v. Local 702 Int’l Bhd. of Elec. Workers, 562 F.3d 798,

802–03 (7th Cir. 2009). A failure to meet that burden can result in a dismissal. See Mut.

Assignment & Indem. Co. v. Lind-Waldock & Co., LLC, 364 F.3d 858, 861 (7th Cir. 2004). In

this case, the Plaintiffs have sufficiently alleged the citizenship of the corporate Defendants and

that the amount in controversy exceeds $75,000.
        However, the Complaint alleges that the “Plaintiffs Myron Morehouse and Amy

Morehouse are husband and wife and are residents of Indiana.” (Compl. ¶ 1). Citizenship of a

natural person is determined by domicile, not by residence. Dakuras v. Edwards, 312 F.3d 256,

258 (7th Cir. 2002); see also Heinen v. Northrop Grumman Corp., 671 F.3d 669, 670 (7th Cir.

2012) (A[R]esidence may or may not demonstrate citizenship, which depends on domicile—that

is to say, the state in which a person intends to live over the long run.@); Guar. Nat’l Title Co.,

Inc. v. J.E.G. Assocs., 101 F.3d 57, 58–59 (7th Cir. 1996) (explaining that statements concerning

a party’s “residence” are not proper allegations of citizenship as required by 28 U.S.C. § 1332).

        Accordingly, the Court ORDERS the Plaintiffs to FILE, on or before, June 27, 2019, a

supplemental jurisdictional statement identifying the domicile of Plaintiffs Myron Morehouse

and Amy Morehouse on January 12, 2016, the date the Complaint was filed. Because this

supplemental jurisdictional statement must be filed prior to the parties filing their dismissal

papers, the Court extends the deadline for the parties to file their dismissal papers to July 8,

2019.

        SO ORDERED on June 18, 2019.

                                               s/ Theresa L. Springmann
                                               CHIEF JUDGE THERESA L. SPRINGMANN
                                               UNITED STATES DISTRICT COURT




                                                  2
